Citation Nr: 1038956	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric disorder 
to include schizophrenia.

2.  Entitlement to service connection for a left ear hearing loss 
disability.

3.  Entitlement to service connection for liver disease, 
hepatitis C.

4.  Entitlement to a rating higher than 20 percent for residuals 
of a plantar fibroma of the right foot.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in August 2009, when it 
was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The reopened claim of service for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in April 1999, the RO denied service 
connection for a psychiatric disorder; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the rating decision became final based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in April 
1999 by the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a psychiatric 
disorder. 






3.  A left ear hearing loss disability was not affirmatively 
shown to have been present in service; a left ear hearing loss 
disability of the sensorineural type was not manifested to a 
compensable degree within one year from the date of separation 
from service; and a left ear hearing loss disability, first 
diagnosed after service beyond the one-year presumptive period 
for sensorineural hearing loss as a chronic disease, is unrelated 
to an injury, disease, or event in service.

4.  A liver condition, hepatitis C, was not affirmatively shown 
to have been present in service; and a liver condition, hepatitis 
C, , first diagnosed after service, is unrelated to an injury, 
disease, or event in service. 

5.  The residuals of a plantar fibroma of the right foot are 
tenderness without marked contraction of plantar fascia or more 
than moderately severe functional impairment of the foot. 


CONCLUSIONS OF LAW

1.  The rating decision in Apri l999 by the RO, denying service 
connection for a psychiatric disorder, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in April 1999 by the RO, denying service connection for a 
psychiatric disorder, is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  A left ear hearing loss disability was not incurred in or 
aggravated by service and service connection for a left ear 
hearing loss disability of the sensorineural type as a chronic 
disease may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 


4.  Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2010).

5.  The criteria for a rating higher than 20 percent for 
residuals of a plantar neuroma of the right foot have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5278, 5284 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the new and material evidence claim, as the claim is reopened, 
further discussion here of compliance with VCAA notice is not 
necessary.

On the claims for service connection and on the claim for 
increase, the RO provided pre- and post- adjudication VCAA notice 
by letters, dated in June 2005 and in September 2009.  The 
Veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service, or an 
event in service causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

On the claim for increased rating, the RO notified the Veteran of 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disabilities had increased in 
severity and the effect on employment. 

The Veteran was notified that VA would obtain service records, VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provisions for the effective date of a claim 
and the degree of disability assignable. 


As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated, as 
evidenced by the supplemental statements of the case in February 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records, VA records, and records from the State of Texas 
Department of Corrections.   

The reopened claim of service connection for a psychiatric 
disorder is remanded for further procedural development. 

On the claims of service connection, in March 2007, the Veteran 
was afforded a VA examination for left ear hearing loss and VA 
obtained a medical opinion.  





As for liver disease, in the absence of competent evidence of 
persistent or recurrent symptoms since service or an equivocal 
medical nexus opinion, a VA medical examination or medical 
opinion is not required to decide the claim under 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On the claim for increase, in November 2005, the Veteran was 
afforded a VA examination.  The Veteran's representative argues 
that the examination is inadequate because of the Veteran states 
that the disability is worse.   First, the Veteran has not stated 
that the disability is worse.  He simply disagreed with the VA 
examiner's findings.   Second, in the absence of a material 
change in the disability or evidence that the current rating may 
be incorrect, a reexamination under 38 C.F.R. § 3.327 is not 
warranted.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim 

The claim of service connection for a psychiatric disorder was 
previously denied in a rating decision in April 1999 by the RO 
because there was no evidence of a psychiatric disorder in 
service.  After the Veteran was notified of the adverse decision 
and of his right to appeal, he did not appeal and the rating 
decision became final based on the evidence then of record.    
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although that rating decision became final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the application to reopen the claim was received in May 2007, 
the current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that the Veteran has a 
current psychiatric disorder, which is related to an injury, 
disease, or event in service.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).




Evidence Previously Considered

The evidence considered at the time of the rating decision in 
April 1999 by the RO consisted of the service treatment records 
and post-service VA and state medical records.  

The service treatment records contained no complaint, finding, 
history, treatment or diagnosis of a psychiatric disorder.  

After service, VA records show that in August 1979 it was noted 
that there was no apparent psychiatric problem.  In February 
1981, the Veteran complained of hearing voices while in jail from 
December 1980 to January 1981.  There was no previous psychiatric 
history and the diagnosis was probable acute schizophrenic 
episode.  In August 1985, there was history of schizophrenia.  
State records show in August 1994 the Veteran had a history of 
auditory hallucinations since 1983 and a diagnosis of 
schizophrenia sometime after 1983.  

Additional Evidence and Analysis

In order to reopen the claim of service connection for a 
psychiatric disorder, new and material evidence must relate to 
whether a psychiatric disorder began in service.  The additional 
evidence consists of VA and state medical records and the 
Veteran's statements. 

VA records show that in 1995 the Veteran was on medication for 
schizophrenia.  State records in August 2005 include a history of 
schizophrenia since 1999. 

In statements in May and June 2005, the Veteran stated that he 
began hearing voices in boot camp.  






Competency is a legal concept in determining whether lay or 
medical evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.   
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.

In this case, the Veteran is competent to describe symptoms of an 
illness, that is, he heard voices in boot camp.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an illness, which are within the realm of personal 
knowledge, but not that he had or was diagnosed with a particular 
illness).  And for the limited purpose of determining whether the 
evidence is new and material the Veteran's statements are 
presumed credible, that is, the statements are not inherently 
credible. 

As the Veteran is competent to state that he had symptoms in 
service and as the claim was previously denied because there was 
no evidence of a psychiatric disorder in service, the evidence is 
new and material as it relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  And the claim of service connection 
for a psychiatric disorder to include schizophrenia is reopened, 
but further procedural development is needed before reaching a 
decision on the merits of the reopened claim.







II.  Service Connection Claims 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat, and 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.




Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Left Ear Hearing Loss

Facts 

The service treatment records show that on entrance examination 
on the physical profile hearing based on an audiogram was 
designated as numeral 1, that is, the audiometer average level 
for each ear was not more than 25 dB at 500, 1000, 2000 Hz with 
no individual level greater then 30 dB and not over 45 dB at 4000 
Hz. 

In March 1978, the Veteran complained of a problem hearing in his 
"right" ear after being hit in the left side of the head with a 
pugil stick.  On physical examination, the tympanic membranes 
were normal.  An audiogram was performed, but the results were 
noted to be unreliable, and the impression was functional hearing 
loss.  On a second audiogram in April 1978, hearing in the left 
ear was normal.

After service in a statement in June 2005, the Veteran stated 
that he had been having hearing problems since boot camp. 

On VA audiological examination in March 2007, the Veteran stated 
that his left ear hearing problems began with an accidental blow 
to the side of the head with an M-16 rifle while on the rifle 
range in 1978.  He gave a history of military noise exposure 
during basic training.  The following pure tone thresholds, in 
decibels, are felt to be reliable:





HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
60
60

The diagnosis was sensorineural hearing loss in the left ear.  
The VA examiner expressed the opinion that the left ear hearing 
loss was less likely than not related to military head trauma or 
military noise exposure, because of the unreliable history 
provided by the Veteran (right ear hearing loss complained of in 
service versus left ear hearing loss complained of currently, as 
well as variations in the claimed mechanism of injury), the 
unreliable hearing tests in service, and the Veteran's initial 
unreliable responses on VA examination.







Analysis 

Hearing loss for the purpose of VA disability compensation is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

On the basis of the service treatment records alone, a left ear 
hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel 
threshold at any one tested frequency or a 26 decibel threshold 
for at least three of the tested frequencies) was not 
affirmatively shown to have been present in service, and service 
connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is 
not established.

Regarding the Veteran's statements about experiencing a hearing 
problem after he was hit with a pugil stick or a rifle and about 
noise exposure during basic training, the Veteran is competent to 
describe symptoms of hearing impairment.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge, but not that he had or was diagnosed with a 
particular injury or illness).  And the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply. 

As for chronicity, in the absence of any complaint, finding, 
history, symptom, treatment, or diagnosis of impaired left ear 
hearing loss during service, the service treatment records lack 
the documentation of the combination of manifestations sufficient 
to identify a left ear hearing loss disability under 38 C.F.R. 
§ 3.385 and sufficient observation to establish chronicity during 
service.  





As the fact of chronicity in service is not adequately supported, 
then service connection may be shown by either continuity of 
symptomatology after service, 38 C.F.R. § 3.303(b), or by 
presumptive service connection, 38 C.F.R. §§ 3.307 and 3.309, or 
by initial diagnosis after service, when all the evidence 
establishes that the disability was incurred in service, 38 
C.F.R. § 3.303(d).

After service in June 2005, the Veteran complained of a decreased 
hearing since service.  The absence of continuity of symptoms of 
impaired left ear hearing from 1978 to 2005, more than 27 years 
after service, interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

In balancing the Veteran's assertions, expressed or implied, of 
continuity made in conjunction with his current claim against the 
lack of continuity of symptomatology in the record from 1978 to 
2005, the Board finds that the absence of medical evidence of 
continuity of symptomatology for almost three decades after 
service outweighs the Veteran's statement, rendering the 
statement less probative than the medical evidence on the 
question of continuity of symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The lack of 
contemporaneous medical records may be a fact the Board can 
consider and weight against the Veteran's lay evidence, and the 
lack of such records does not, in and of itself, render the lay 
evidence no credible.). 

Moreover, the in-service finding of normal left ear hearing is of 
more probative value that the recent assertions made almost three 
decades after service. 

For these reasons, the preponderance of the evidence is against 
finding continuity of symptomatology under 38 C.F.R. § 3.303(b).




For a Veteran who served 90 days or more of active service, there 
is a presumption of service connection for hearing loss of the 
sensorineural type, if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

After service, the initial documentation of a left ear 
sensorineural hearing loss was in March 2007, almost 30 years 
after service, well beyond the one-year period after discharge 
from service in 1978 for presumptive service connection for 
sensorineural hearing loss as a chronic disease and service 
connection under 38 U.S.C.A. § 11137 and 38 C.F.R. §§ 3.307 and 
3.309 is not established.

As for service connection based on the initial diagnosis after 
service, when all the evidence establishes that the disability 
was incurred in service, 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of impaired hearing, 
but not a hearing loss disability under 38 C.F.R. § 3.385 and to 
the extent the Veteran alleges a left ear hearing loss disability 
was present in service, a hearing loss disability under 38 C.F.R. 
§ 3.385 is not a condition under case law that has been found to 
be capable of lay observation, and the determination as to the 
presence of a hearing loss disability therefore is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may be competent 
evidence of a diagnosis of a simple medical, a contemporaneous 
medical diagnosis, or symptoms that later support a diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).




In this case, the diagnosis of a hearing loss disability under 
38 C.F.R. § 3.385 is based on results of audiology testing.  And 
it is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to make a 
diagnosis based on audiology testing. 

For this reason, a hearing loss disability under 38 C.F.R. 
§ 3.385 is not a simple medical condition that a lay person is 
competent to identify. 

Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159.

Based on VA audiology examination in March 2007 by an 
audiologist, who is qualified through education, training, or 
experience to offer a diagnosis, the diagnosis was sensorineural 
hearing loss in the left ear.  As there is no competent evidence 
of a diagnosis before 2007 or diagnosis based on symptoms 
reported by the Veteran before 2007, the Board finds that a left 
ear hearing loss disability under 38 C.F.R. § 3.385 was first 
diagnosed after service and was not present in service.  

The remaining question is one of causation, that is, whether 
there is an association between the post-service left ear hearing 
loss disability under 38 C.F.R. § 3.385, and the head trauma and 
noise exposure in service. 

To the extent the Veteran relates his current left ear hearing 
loss disability to head trauma and noise exposure in service, a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).   Competency is a question of fact, which is to be 
addressed by the Board.  
Jandreau at 1377.

In this case, the question of an association between head trauma 
and noise exposure in service and the current left ear hearing 
loss disability is not a simple medical condition as such an 
opinion can be determined by the Veteran's own personal 
observation without having specialized education, training, or 
experience. 38 C.F.R. § 3.159.  Therefore, the Veteran's 
statements are not competent evidence favorable to the claim. 

The competent evidence of record pertaining to causation consists 
of the opinion of the VA audiologist, who expressed the opinion 
that the left ear hearing loss was less likely than not related 
to military head trauma or military noise exposure, because of 
the unreliable history provided by the Veteran (right ear hearing 
loss complained of in service versus left ear hearing loss 
complained of currently, as well as variations in the claimed 
mechanism of injury), the unreliable hearing tests in service, 
and the Veteran's initial unreliable responses on VA examination.  
This evidence opposes, rather than supports, the claim. 

As the preponderance of the competent and credible evidence is 
against the claim of service connection for a left ear hearing 
loss disability under 38 C.F.R. § 3.385 for the reasons 
articulated, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Liver Disease, Hepatitis C

Facts 

The service treatment records show that on entrance examination 
the Veteran did not have a tatoo.  The service treatment records 
contain no complaint, finding, history, treatment, or diagnosis 
of a liver disease or hepatitis C in service.  The service 
treatment records also do not document any risk factor for 
hepatitis C, namely, contact with blood or blood products.  





After service, VA records in August 1985 show a history of the 
use of street drugs, including injection of methamphetamines.  
The pertinent finding was questionable needle marks on the right 
forearm.  State records in August 1994 show a history of 
intravenous drug abuse.  In November 2004, hepatitis C was 
diagnosed.  History included intravenous drug abuse, including a 
period of three to four months in 1978, and tattoos. In July 
2005, history included high-risk sexual behavior since 1999. 

Analysis 

The Veteran seeks service connection for liver disease, hepatitis 
C.  In a statement in May 2005, the Veteran stated that he did 
not know how he contracted the condition.  

An injury or disease incurred during active service shall not be 
deemed to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  Drug abuse means 
the use of illegal drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(d).

On the basis of the service treatment records alone, a liver 
disease, hepatitis C, was not affirmatively shown to have had 
onset during service and service connection is not established 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

Also, as there is no competent evidence during service or since 
service that liver disease, hepatitis C, was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity in service and continuity of 
symptomatology after service under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).






As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), liver disease, hepatitis C, 
was first documented in 2004, more than 15 years after service, 
but as hepatitis C is a viral disease that may be asymptomatic at 
the time of infection, service connection may still be granted 
even though the disability was first diagnosed after service.

The Veteran has stated that he does not know how he contracted 
liver disease, hepatitis C.  History included intravenous drug 
use, a known risk factor for hepatitis C, in 1978, which may have 
coincided with his period of service.  However, even if that were 
the case, the law prohibits service connection for a disease 
resulting from willful misconduct due to the abuse of illegal 
drugs.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. § 3.301(a).  In 
addition, while the record shows that the Veteran received 
inoculations in service, VA does not consider inoculations by 
airgun as a major risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 
1998); VBA, Fast letter 04-13 (June 29, 2004).  And there is no 
competent evidence of record that injection by airgun is a major 
risk factor for hepatitis C.

The Veteran does not argue and the record does not contain 
competent evidence, lay or medical, that links liver disease, 
hepatitis C to an injury, disease, or event in service, and in 
the absence of competent evidence suggesting such an association, 
but is too equivocal or lacking in specificity to support a 
decision on the merits, and in the absence of credible evidence 
of continuity of symptomatology, there is no possible association 
with service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a VA 
medical opinion under the duty to assist. 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of his claim, including the nexus requirement under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009).  In the absence of any such competent 
evidence, the preponderance of the evidence is against the claim 
that liver disease, hepatitis C, is due to an injury, disease, or 
event in service.


As such, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107.

III.  Increased Rating Claim

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it is rated under a 
closely related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).







Facts

The Veteran filed his application for increase in May 2005.  In 
addition to the 20 percent rating for the residuals of the 
plantar fibroma, the Veteran has a separate 10 percent rating for 
the surgical scar and the rating for the scar is not before the 
Board.

State records show that in January 2005 the Veteran complained of 
pain in his right foot.  X-rays in February 2005 showed no recent 
fracture or acute bone pathology.  In July 2005, the Veteran 
complained of pain in his right foot.

In a statement in June 2005, the Veteran stated that since 1978 
he has had right foot pain.  In a statement in May 2006, the 
Veteran stated that he could not stand for very long because of 
cramping in his right foot.

On VA examination in November 2005, the Veteran complained of 
constant foot pain, which increased after standing or walking for 
more than 30 minutes.  
He described flare-ups of pain daily when he was working, but the 
disability did not keep him from performing the activities of 
daily living.  He did state that he missed about 3 days of work 
over the previous year due to the disability.  

On physical examination, there was no edema, ecchymosis, 
erythema, or tenderness in the right foot or ankle.  There was no 
tenderness or loss of sensation in the foot.  Range of motion of 
the ankle was within normal limits.  The Veteran's gait was 
normal and he did not use any assistive device.  There was no 
evidence of callosities or abnormal shoe wear and no skin or 
vascular changes were noted.  








Analysis

The Veteran seeks an increased rating for his right foot plantar 
fibroma, which is currently rated 20 percent under Diagnostic 
Code 5278.

Under Diagnostic Code 5278, the criteria for the next higher 
rating, 30 percent, are marked contraction of the plantar fascia 
with dropped forefoot, hammer toes, painful callosities, and 
marked varus deformity.

The only other potentially applicable Diagnostic Code is 
Diagnostic Code 5284.  Under Diagnostic Code 5284, the criterion 
for the next higher rating, 30 percent, is severe residuals of a 
foot injury.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse. 38 C.F.R. § 4.45. 







The evidence of record shows that the Veteran's primary 
manifestation is pain, which increases with standing or walking.  
There are no bony abnormalities.  And the Veteran's pain does not 
more nearly approximate to or equate to functional loss the 
equivalent of marked contraction of the plantar fascia, dropped 
forefoot, hammer toes, painful callosities, or varus deformity 
under Diagnostic Code 5278 for the next higher rating, 
considering 38 C.F.R. §§ 4.40 and 4.45.  

Also, the pain does not more nearly approximate to or equate to 
functional loss the equivalent of a severe foot injury under 
Diagnostic Code 5284 for the next higher rating, considering 
38 C.F.R. §§ 4.40 and 4.45.

For the above reasons, the preponderance of the evidence is 
against the claim for increase, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, which are contemplated by 
Diagnostic Codes 5278 and 5284 in the Rating Schedule.  In other 
words, the Veteran does not experience any symptomatology not 
already encompassed in the Diagnostic Codes.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder to include 
schizophrenia is reopened, and to this extent only the appeal is 
granted. 

Service connection for a left ear hearing loss disability is 
denied.

Service connection for liver disease, hepatitis, is denied.

A rating higher than 20 percent for residuals of a plantar 
fibroma of the right foot is denied.

REMAND 

Although the Board has reopened the claim of service connection 
for a psychiatric disorder to include schizophrenia, the RO has 
not considered the claim on the merits in the first instance and 
further procedural due process is need before the Board can 
decide the claim on the merits.









Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim of service connection 
for a psychiatric disorder to include 
schizophrenia on the merits, considering 
all the evidence of record.  If the benefit 
sought on appeal, remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


